



PTC INC.
2016 EMPLOYEE STOCK PURCHASE PLAN
1.    Purpose.
This 2016 Employee Stock Purchase Plan (the “Plan”) is adopted by PTC Inc. (the
“Company”) to provide Eligible Employees who wish to become shareholders of the
Company an opportunity to purchase shares of Common Stock, par value $.01 per
share, of the Company (“Common Stock”). The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and the provisions of the Plan shall be construed
so as to extend and limit participation in a manner consistent with the
requirements of Section 423; provided that, if and to the extent authorized by
the Board, the fact that the Plan does not comply in all respects with the
requirements of Section 423 shall not affect the operation of the Plan or the
rights of Employees hereunder.
2.    Certain Definitions.
As used in this Plan:
(a)    “Board” means the Board of Directors of the Company, and “Committee”
means the Compensation Committee of the Board or such other committee as the
Board may appoint from time to time to administer the Plan.
(b)    “Compensation” means the base wages, overtime, incentive compensation,
commissions, service charges, shift differentials, vacation pay, salaried
production schedule premiums, holiday pay, jury duty pay, bereavement leave pay,
military pay, prior week adjustments and weekly bonus paid to an Employee by the
Company or a Subsidiary in accordance with established payroll procedures.
(c)    “Coordinator” means the officer of the Company or other person charged
with day-to-day supervision of the Plan as appointed from time to time by the
Board or the Committee.
(d)    “Designated Beneficiary” means a person designated by an Employee in the
manner prescribed by the Committee or the Coordinator to receive certain
benefits provided in this Plan in the event of the death of the Employee.
(e)    “Eligible Employee” with respect to any Offering hereunder means any
Employee who, as of the Offering Commencement Date for such Offering:
(i)    is a Full-Time Employee of the Company or any of its Subsidiaries; and
(ii)    would not, immediately after any right to acquire Shares in such
Offering is granted, own stock or rights to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary corporation, determined in
accordance with Section 423.
(f)    “Employee” means an employee (as that term is used in Section 423) of the
Company or any of its Subsidiaries. Employees shall not include individuals
classified as independent contractors.
(g)    “Exercise Price” means the purchase price of a share of Common Stock
hereunder as provided in Section 6 below.
(h)    “Fair Market Value” of a Share means, as of any date, the value of Common
Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange, Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) on such exchange (or, if more than one, the
principal exchange) on the date of determination, as reported by such exchange;
(ii)    If the Common Stock is not listed on any established stock exchange but
is traded over the counter, Fair Market Value shall be the mean of the closing
bid and asked prices for the Common Stock on the date of determination as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or
(iii)    In the absence of an established market for the Common Stock, Fair
Market Value shall be determined in good faith by the Committee.
(i)    “Full-Time Employee” is an Employee whose customary employment is for
more than (i) 20 hours per week and (ii) five months, in the calendar year
during which the respective Offering Commencement Date occurs.
(j)    “Offering” is an offering of Shares pursuant to Section 5 of the Plan.
(k)    “Offering Commencement Date” means the date on which an Offering under
the Plan commences, and “Offering Termination Date” means the date on which an
Offering under the Plan terminates.
(l)    “Participant” means an Eligible Employee who elects to participate in the
Plan.
(m)    “Purchase Date” means each date on which the rights granted under the
Plan may be exercised for the purchase of Shares.
(n)    “Option” means the right to purchase Shares pursuant to the Plan during
each Offering.
(o)    “Section 423” and subdivisions thereof refer to Section 423 of the Code
or any successor provision(s).
(p)    “Shares” means the shares of Common Stock issuable under the Plan.
(q)    “Subsidiary” means a subsidiary corporation, as defined in Section 424 of
the Code, of the Company the Employees of which are designated by the Board of
Directors or the Committee as eligible to participate in the Plan.
3.    Administration of the Plan.
The Committee shall administer, interpret and apply all provisions of the Plan
as it deems necessary or appropriate, subject, however, at all times to the
final jurisdiction of the Board of Directors. The Committee shall have full
power and authority to promulgate any rules and regulations which it deems
necessary for the proper administration of the Plan. The Board may in any
instance perform any of the functions of the Committee hereunder. The Committee
may delegate administrative responsibilities to the Coordinator, who shall, for
matters involving the Plan, be an ex officio member of the Committee.
Determinations made by the Committee and approved by the Board of Directors with
respect to any provision of the Plan or matter arising in connection therewith
shall be final, conclusive and binding upon the Company and upon all
participants, their heirs or legal representatives. The Company shall pay all
expenses incurred in the administration of the Plan. No member of the Board or
Committee shall be liable for any action or determination made in good faith
with respect to the Plan.
4.
Shares Subject to the Plan.

(a)    Subject to adjustment as set forth herein, the maximum aggregate number
of Shares that may be purchased upon exercise of Options granted under the Plan
shall be 2,000,000. Shares made available for sale under the Plan may be
authorized but unissued stock or reacquired stock, as the Committee shall
determine.
(b)    Appropriate adjustments in such amount, the number of Shares covered by
outstanding Options granted hereunder, the securities that may be purchased
hereunder, the Exercise Price, and the maximum number of Shares or other
securities that an employee may purchase (pursuant to Section 8 below) shall be
made to give effect to any mergers, consolidations, reorganizations,
recapitalizations, stock splits, stock dividends or other relevant changes in
the capitalization of the Company occurring after the effective date of the
Plan; provided that any fractional Share otherwise issuable hereunder as a
result of such an adjustment shall be adjusted downward to the nearest full
Share.
(c)    In the event of a consolidation or merger in which the Company is not the
surviving corporation or in the event of the sale or transfer of substantially
all the Company’s assets, all outstanding rights to purchase Shares will
terminate, provided that prior to the effective date of any such merger,
consolidation or sale of assets, the Committee may, in its sole discretion (i)
refund all accumulated payroll deductions and cancel all outstanding Options, or
(ii) accelerate the Purchase Date to a date established by the Board on or
before the date of consummation of such merger, consolidation or sale, and all
outstanding Options will be exercised on such date, or (iii) if there is a
surviving corporation or acquiring corporation, arrange to have that corporation
or an affiliate of such corporation assume the Options or grant to the
participants an equivalent Option having equivalent terms and conditions as
determined by the Committee.
(d)    If for any reason any Option under the Plan terminates in whole or in
part, Shares subject to such terminated Option may again be subjected to an
Option under the Plan.
5.    Offerings; Participation.
(a)    From time to time, the Company, by action of the Committee, will grant an
Option to purchase Shares to Eligible Employees pursuant to one or more
Offerings; provided that the Committee may establish administrative rules
requiring that an Eligible Employee be employed by the Company or any of its
Subsidiaries for a minimum period prior to the Offering Commencement Date to be
eligible to participate with respect to the Offering beginning on that Offering
Commencement Date. Each Offering shall have an Offering Commencement Date, an
Offering Termination Date, and one or more Purchase Dates as designated by the
Committee. No Offering may last longer than twenty-seven (27) months or such
longer period as may then be consistent with Section 423. The Committee may
limit the number of Shares issuable in any Offering, either before or during
such Offering; provided, however, that in no event may a Participant purchase
more than 1,500 Shares in any one Offering.
(b)    Participation in each Offering shall be limited to Eligible Employees (in
accordance with any administrative rules established by the Committee) who elect
to participate in such Offering in the manner, and within the time limitations,
established by the Committee. No person otherwise eligible to participate in any
Offering under the Plan shall be entitled to participate if he or she has
elected not to participate. Any such election not to participate may be revoked
only with the consent of the Committee. A Participant may elect to have payroll
deductions made on each pay day or other contributions (to the extent permitted
by the Committee) made during the Offering Period in an amount not exceeding ten
percent (10%) of the Compensation which the Participant receives for the year.
Amounts deducted from Participant’s Compensation by payroll deduction shall be
credited to a separate bookkeeping account established and maintained by the
Company in the name of each Participant. No interest shall be paid upon payroll
deductions or other amounts held hereunder (whether or not used to purchase
Shares) unless specifically provided for by the Committee. All payroll
deductions and other amounts received or held by the Company under this Plan may
be used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such amounts.


(c)    A Participant who has elected to participate in an Offering may make such
changes in the level of payroll deductions as the Committee may permit from time
to time, or may withdraw from such Offering, by giving written notice to the
Company before any Purchase Date. No Participant who has withdrawn from
participating in an Offering may resume participation in the same Offering, but
he or she may participate in any subsequent Offering if otherwise eligible.
(d)    Upon termination of a Participant’s employment for any reason, including
retirement or disability but excluding death while in the employ of the Company
or a Subsidiary, such Participant will be deemed to have withdrawn from
participation in all pending Offerings.
(e)    Upon termination of a Participant’s employment because of death, the
Participant or his or her Designated Beneficiary, if any, as the case may be,
shall have the right to elect, with respect to each Offering in which the
Participant was then participating, by written notice given to the Coordinator
within 30 days after the date of termination of employment (but not later than
the next applicable Purchase Date for each Offering), either (i) to withdraw
from such Offering or (ii) to exercise the Participant’s right to purchase
Shares on the next Purchase Date of such Offering to the extent of the
accumulated payroll deductions or other contributions in the Participant’s
account at the date of termination of employment. If no such election with
respect to any Offering is made within such period, the Participant shall be
deemed to have withdrawn from such Offering on the date of termination of
employment. The foregoing election is not available to any person, such as a
legal representative, as such, other than the Participant or a Designated
Beneficiary.
(f)    Notwithstanding any provisions in the Plan to the contrary, the Committee
may allow Eligible Employees to participate in the Plan through cash, check or
other means instead of payroll deductions if payroll deductions are not
permitted under applicable local law.
6.    Exercise Price.
The Exercise Price for each Option shall be eighty-five percent (85%) of the
Fair Market Value of a Share on (a) the respective Offering Commencement Date or
(b) the respective Purchase Date, whichever is lower; provided, however, that
the Committee may change the Exercise Price with respect to any Offering.
Exercise of Options; Method of Payment.
(a)    Subject to any applicable limitation on purchases under the Plan, and
unless the Participant has previously withdrawn from the respective Offering,
Options granted to a Participant will be exercised automatically on the Purchase
Date of the respective Offering coinciding with the Offering Termination Date,
for the purchase of the number of whole Shares that may be purchased at the
applicable Exercise Price with the accumulated payroll deductions or other
amounts contributed by such Participant as of the respective Purchase Date.
Fractional Shares will not be issued under the Plan, and any amount that would
otherwise have been applied to the purchase of a fractional Share shall be
repaid to the Participant within a reasonable time thereafter. The Company will
deliver to each Participant the shares of Common Stock purchased within a
reasonable time after the Purchase Date using such means as may be determined by
the Committee.
(b)    Any amounts withheld from the Participant’s Compensation or contributed
by Participant that are not used for the purchase of Shares, whether because of
such Participant’s withdrawal from participation in an Offering (voluntarily,
upon termination of employment, or otherwise) or for any other reason, shall be
repaid to the Participant or his or her Designated Beneficiary or legal
representative, as applicable, within a reasonable time thereafter.
(c)    The Company’s obligation to offer, sell and deliver Shares under the Plan
at any time is subject to (i) the approval of any governmental authority
required in connection with the authorized issuance or sale of such Shares, (ii)
satisfaction of the listing requirements of any national securities exchange or
securities market on which the Common Stock is then listed, and (iii)
compliance, in the opinion of the Company’s counsel, with all applicable federal
and state securities and other laws.
8.    Limitations on Purchase Rights.
(a)    Any provision of the Plan or any other employee stock purchase plan of
the Company or any subsidiary (collectively, “Other Plans”) to the contrary
notwithstanding, no Eligible Employee shall be granted an option to purchase
Common Stock (or other stock of the Company and any subsidiary) under the Plan
and all Other Plans at a rate that exceeds an aggregate of $25,000 (or such
other maximum as may be prescribed from time to time by Section 423) in Fair
Market Value of such stock (determined at the time the rights are granted) for
each calendar year in which any such right is outstanding.
(b)    An Eligible Employee’s participation in any one or a combination of
Offerings under the Plan shall not exceed such additional limits as the
Committee may from time to time impose.
9.    Sub-Plans.
The Committee may adopt “sub-plans” separate from this Plan for purposes of
Section 423 which permit grants of Options to employees of the Company and its
Subsidiaries which are not intended to satisfy the requirements of Section 423.
Notwithstanding the foregoing, the Shares issued under any sub-plan will be
aggregated with the Shares issued under this Plan, and such aggregate number of
Shares shall be subject to the maximum number set forth in Section 4 hereof. The
terms of each sub-plan may take precedence over other provisions of this
document, with the exception of Sections 4, 13 and 15, but unless otherwise
superseded by the terms of such sub-plan, the provisions of this Plan shall
govern the operation of such sub-plan.
10.    Tax Withholding.
Each Participant shall pay to the Company or the applicable Subsidiary, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of the purchase or disposition of Shares no later
than the date of the event creating the tax liability. In the Committee’s
discretion and subject to applicable law, such tax obligations may be paid in
whole or in part by delivery of Shares to the Company, including Shares
purchased under the Plan, valued at Fair Market Value on the date of delivery.
The Company or the applicable Subsidiary may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the Participant or withhold Shares purchased hereunder, which shall be valued at
Fair Market Value on the date of withholding.
11.    Participants’ Rights as Shareholders and Employees.
(a)    No Participant shall have any rights as a shareholder in the Shares
covered by an Option granted hereunder until such right has been exercised, full
payment has been made for such Shares, and the Shares are actually issued.
(b)    Each Employee is an employee-at-will (that is to say that either the
Employee or the Company or any Subsidiary may terminate the employment
relationship at any time for any reason or no reason at all) unless and only to
the extent provided in a written employment agreement for a specified term
executed by an authorized signatory of the Company or any Subsidiary. Neither
the adoption, maintenance, nor operation of the Plan nor any grant of rights
hereunder shall confer upon any Employee any right with respect to the
continuance of such Employee’s employment with the Company or any Subsidiary nor
shall they interfere with the rights of the Company or Subsidiary to terminate
any Employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
Employee from one position to another within the Company or any Subsidiary.
12.    Options Not Transferable.
Options granted under the Plan are not assignable or transferable by a
Participant other than by will or the laws of descent and distribution and,
during the Participant’s lifetime, are exercisable only by the Participant. The
Company may treat any attempted inter vivos assignment as an election to
withdraw from all pending Offerings.
13.    Amendments to or Termination of the Plan.
The Board shall have the right to amend, modify or terminate the Plan at any
time without notice, subject to any stockholder approval that the Board
determines to be necessary or advisable; provided that the rights of
Participants hereunder with respect to any ongoing or completed Offering shall
not be adversely affected.
14.    Governing Law.
Subject to overriding federal law, the Plan shall be governed by and interpreted
consistently with the laws of the Commonwealth of Massachusetts.
15.    Effective Date and Term.
This Plan will become effective on February 1, 2016. This Plan will continue
until the earlier to occur of (a) termination of this Plan by the Board or (b)
issuance of all of the Shares reserved for issuance under the Plan.
As adopted by the Board of Directors on January 8, 2016

1